Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian E. Ainsworth on 3/2/2021.

The application has been amended as follows: 

9.  (Currently Amended)	A floor power distribution system, comprising:
a first hub arrangement including a first hub housing and a first electrical connector, the first hub housing configured to abut a floor;
a second hub arrangement including a second hub housing and a second electrical connector, the second hub housing configured to abut the floor; and
a raceway including a first adapter configured to engage the first hub housing of the first hub arrangement, and a second adapter configured to engage the second housing of the second hub arrangement, wherein the raceway includes a channel configured to route wires between the first and second hub arrangements; and
wherein a vertical downward force exerted on the raceway causes a first downwardly facing surface of the first adapter to abut a first upwardly facing surface of the first hub housing, and a second downwardly facing surface of the second adaptor to abut a second upwardly , wherein the raceway is configured to be located between the floor and a floor covering in an area frequented by foot traffic.

15.  (Currently Amended)	A method for connecting a floor power distribution system, comprising:
	providing a hub arrangement including a hub housing and a first electrical connector;
	positioning the hub housing against a floor surface;
	providing an adapter that includes a second electrical connector that extends from a downwardly facing surface of the adapter and is complementary to the first electrical connector; [[and]] 
	engaging the second electrical connector to the first electrical connector by moving the adapter in a downward direction with respect to the hub housing subsequent to positioning the hub housing against the floor surface; and
	providing a raceway extending from the hub arrangement, wherein the raceway is configured to route wires from the hub arrangement, and wherein the raceway is configured to be located between a floor and a floor covering in an area frequented by foot traffic.

18.  (Currently Amended)	The method of claim 15, wherein the hub arrangement is a first hub arrangement, and further comprising:
	providing a second hub arrangement spaced from the first hub arrangement


The following is an examiner’s statement of reasons for allowance: In regard to claim 1, Examiner agrees with applicant that the combination of Chapman et al., U.S. Patent No. 6,805,567 and Winkelbach et al., U.S. Patent Application Publication No. 2004/0129445 would with the Examiner’s amendment, Examiner agrees with applicant that the combination of Chapman et al., U.S. Patent No. 6,805,567 and Winkelbach et al., U.S. Patent Application Publication No. 2004/0129445 would not be considered by one skilled in the art to be used within a floor power distribution system for the numerous reasons as set forth in the Remarks. In regard to claim 15, with the Examiner’s amendment, Examiner agrees with applicant that Chapman et al., U.S. Patent No. 6,805,567 would not be considered by one skilled in the art to be used within a floor power distribution system for the numerous reasons as set forth in the Remarks.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Tdt
3/2/2021


/THO D TA/Primary Examiner, Art Unit 2831